ACCEPTED
                                                                                                                                       03-14-00661-CV
                                                                                                                                               7345823




KW Jackson Walker
                                                                                                                            THIRD COURT OF APPEALS
                                                                                                                                       AUSTIN, TEXAS
                                                                                                                                10/13/2015 10:42:58 AM
    l
                                            LLP                                                                                      JEFFREY D. KYLE
                                                                                                                                                CLERK


                                                                                                              Stephanie Collett Sparks
                                                                                                              (2l4) 953-5962 (Direct Dial)
                                                                                                                FILED
                                                                                                              (214)     IN (Direct Fax)
                                                                                                                    661-6865
                                                                                                        3rd COURT    OF APPEALS
                                                                                                              ssparks@_iw.com
                                                                                                            AUSTIN, TEXAS
                                                                                                       10/13/2015 10:42:58 AM
                                                          October     13,   2015                          JEFFREY D. KYLE
                                                                                                                 Clerk
        Mr. Jeffrey D. Kyle, Clerk
        Third Court of Appeals
        209 w. 14"‘ Street
        Austin, TX 78701

                Re:        Jackson Walker Change of Address

                           Court of Appeals Number: 03-14-00661-CV
                           Trial Court Case Number: D-l—GN-12-003059
                           Devvy Kidd, et al. v, Texas Public Utilities Commission

        Dear Mr. Kyle:

                Please take note of the change of address and contact information for the undersigned
        attorneys, effective October 12, 2015, as follows:

                JACKSON WALKER L.L.P.
                2323 Ross Avenue, Suite 600
                Dallas, Texas 75201

               All other contact information, including telephone, facsimile                    numbers and email address
        remain the same.


                                                                  Sincerely,




                                                                 Patrick R.     Cowlishaw
                                                                 Stephanie Collett Sparks

        Cc:     Via E-mail
                Ms. Kellie E. Billings-Ray           — kellie.billings-ray@texasattorneygeneral.gov
                Ms.   Jo   Ann
                             Biggs —jbiggs@velaw.com
                Mr.   Dale Wainwright — dale.wainwright@bgllp
                Mr.   Roger B. Borgelt — roger@borgeltlaw.com
                Mr.   Patrick    J.   Pearsall   — ppearsall@dwmrlaw.com
                Mr. Jason M. Ryan           -
                                                 jason.ryar1@centerpointenergy.com



        1489l254v.l


   JW IDALLAS          2323 Ross Avenue, Suite 600        -
                                                              Dallas, Texas   75201   |
                                                                                          www.§w.com   |
                                                                                                           Member   of   GLOBALAWJM